Title: To John Adams from John Langdon, 6 December 1810
From: Langdon, John
To: Adams, John



Respected Sr.
Portsmouth Decmb. 6th. 1810

I have been much pleased and gratified with the publication of your correspondence while in Europe. I assure you Sr. nothing could give greater satisfaction to your old revolutionary friends then to see one of the pillars of our Nation magnanimously steping forth at this all important moment in support of our happy Country.
I regret that it is not in my power to express fully my sentiments, in writing, the great advantages our Country will derive for from your late communications.
I doubt not Sr. notwithstanding any small shades of difference in our politics, your goodness will excuse me for the liberty I have here taken, when I assure you that I have never for a moment, lost sight of your great services, talents and integrity.
I feel happy that I have discharged a duty that I tho’t I owed to you and mysef; you will permit me now to say, that you have but few of your old revolutionary friends who would be more rejoiced to take you by the hand then / Dear Sr. / your most Hbl. Servt

John Langdon